89 F.3d 828
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin Henderson JONES, Plaintiff-Appellant,v.Hope Dene HARRIS, Attorney, Defendant-Appellee.
No. 96-6350.
United States Court of Appeals, Fourth Circuit.
Submitted June 11, 1996.Decided June 25, 1996.

Benjamin Henderson Jones, Appellant Pro Se.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint under 28 U.S.C. § 1915(d) (West 1994).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Jones v. Harris, No. CA-96-134-R (W.D.Va. Feb. 13, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED